919 F.2d 182
287 U.S.App.D.C. 73
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.STANDARD FEDERAL SAVINGS & LOAN ASSOCIATIONv.Leon R. KEARING, Shirley M. Kearing, Appellants.
No. 89-7211.
United States Court of Appeals, District of Columbia Circuit.
Dec. 5, 1990.

Before HARRY T. EDWARDS, RUTH BADER GINSBURG, and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the district court orders of August 2, 1989, be affirmed substantially for the reasons stated therein.  With regard to the single final ruling by the bankruptcy court of April 26, 1988, approving the settlement agreement concerning the disposition of the Kearings' Hastings Condominiums, the court notes that because the deeds for the condominiums have been transferred, the appeal of the April 26, 1988 order involving the settlement agreement is moot.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.